Citation Nr: 1427660	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-35 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hand disorder. 

2.  Entitlement to service connection for a left arm disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active military service from July 1974 to October 1976.  He also served in the Naval Reserve. 

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a left hand disorder and a left arm disorder. 

The Board remanded the claim in July 2011 for further development and consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim, in part, to afford the Veteran an examination.  The Veteran was scheduled twice for an examination, but he cancelled each examination prior to the examination date.  The Veteran's representative points out that the Veteran cancelled both examinations prior to the examination date, and therefore, never failed to appear for an examination.  The representative also points out that nothing in the record suggests any unwillingness of the Veteran to attend a VA examination should one be rescheduled.  The representative requests that the Veteran be rescheduled for another examination.  

The Board notes that while the Veteran called to cancel the examinations, there is no indication that he actually requested the examinations be rescheduled.  Thus, 
his reasons for cancelling are unclear.  The Board notes that the most recent examinations were scheduled to be conducted at the Wilkes Barre VA Medical Center, and such appears to be the closest VA hospital to the Veteran.  However, he has reported for other examinations at the Castle Point VA Medical Center, and his treatment records indicate he is followed by the Hudson Valley Healthcare System, to include Castle Point.  In light of this the Board will, one last time, remand to permit an examination to be scheduled.  See 38 C.F.R. § 3.655.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

On remand, in an effort to prevent further delay based on continued cancellation by the Veteran, the AOJ should contact the Veteran to ask him if he is willing to report for a VA examination at the Castle Point VAMC or the Wilkes Barre VAMC.  If so, an examination should be scheduled at the preferred facility, if possible.  

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since August 2012.

2.  Contact the Veteran and ask him whether he is willing to report for a VA examination scheduled at the Castle Point VAMC or the Wilkes Barre VAMC.  If so, the Veteran should be scheduled for a VA peripheral nerves examination by a neurologist at the facility preferred by the Veteran, to determine the current nature of his claimed left hand and left arm disability and whether any of his current left hand and arm symptoms are related to military service, including a September 1976 burn injury and subsequent cellulitis.  If a neurologist is not available to conduct VA examinations at the preferred facility, then the examination should be performed by a physician.  All indicated tests and studies are to be performed and the results reported.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. 

After review of the record and examination of the Veteran, the examiner is asked to respond to the following: 

(a) Does the Veteran have any residual symptoms that are characteristic of the type of burn injury and the resulting cellulitis described in the September 1976 service hospital records, or are consistent with the claimed grinder injury?  
  
(b) Explain whether burn injuries and/or cellulitis or are known to cause carpal tunnel syndrome or whether current carpal tunnel syndrome would be consistent with the claimed in-service grinder injury to the hand.  

(c) Identify whether the Veteran has left hand carpal tunnel syndrome, or any other left hand disability, on examination.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left hand carpal tunnel syndrome, or any other current left hand disability, is related to active military service, including a September 1976 burn injury and/or cellulitis or a claimed grinder injury to the hand.  In rendering this opinion the examiner should note the April 1977 hospital report noting carpal tunnel syndrome.

(d)  Identify whether the Veteran has a left arm disability (other than carpal tunnel syndrome) and if so, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left arm disability is related to active military service, including a September 1976 burn injury and/or cellulitis, or the claimed grinder injury to the hand.  

(e)  A medical analysis and rationale must be included with each opinion.  Because the active duty service treatment records are unavailable, the examiner should use his or her best medical judgment in rendering an opinion, based on a subjective history provided by the Veteran and a review of the medical and lay evidence of record.

(f)  If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of 
the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

